2021 WI 6

                  SUPREME COURT               OF   WISCONSIN
CASE NO.:              2018AP547


COMPLETE TITLE:        State of Wisconsin ex rel. Michael Anderson,
                                 Petitioner-Appellant-Petitioner,
                            v.
                       Town of Newbold,
                                 Respondent-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 389 Wis. 2d 309,935 N.W.2d 856
                              PDC No:2109 WI App 59 - Published

OPINION FILED:         January 27, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 1, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Oneida
   JUDGE:              Patrick F. O’Melia

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court in which ROGGENSAKC, C.J., ZIEGLER, DALLET, and KAROFSKY,
JJ., joined. HAGEDORN, J., filed a dissenting opinion, in which
REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the petitioner-appellant-petitioner, there were briefs
filed by Timothy B. Melms, Mary M. Hogan, and Hogan & Melms,
LLP, Rhinelander. There was an oral argument by Timothy B. Melms
and Mary M. Hogan.


       For the respondent-respondent, there was a brief submitted
by   Daniel       L.   Vande   Zande,   Sam   Kaufman,   and   Vande    Zande   &
Kaufman, LLP, Waupun. There was an oral argument by Daniel L.
Vande Zande.
    An amicus curiae brief was submitted on behalf of Wisconsin
Association of Lakes, Inc., Big Portage Lake Riparian Owners
Association, Blue Lake Preservation Association, Ballard-Irving-
White   Birch   Lakes   Association,         Inc.,   Deer    Lake   Improvement
Association,      Wildcat       Lake        Association,     Lake    Katherine
Association,    Inc.    and    Plum    Lake    Association     by   Christa   O.
Westerberg and Pines Bach LLP, Madison.


    An amicus curiae brief was submitted on behalf of Wisconsin
Towns Association by Joseph Ruth, Shawano.


    An amicus curiae brief was submitted on behalf of Wisconsin
Realtors     Association      and   Wisconsin     Builders    Association     by
Thomas D. Larson, Madison. There was an oral argument by Thomas
D. Larson.




                                        2
                                                                            2021 WI 6


                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2018AP547
(L.C. No.    2017CV55)

STATE OF WISCONSIN                               :            IN SUPREME COURT

State of Wisconsin ex rel. Michael Anderson,

             Petitioner-Appellant-Petitioner,
                                                                        FILED
      v.
                                                                   JAN 27, 2021
Town of Newbold,
                                                                      Sheila T. Reiff
             Respondent-Respondent.                                Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ROGGENSACK, C.J., ZIEGLER, DALLET, and KAROFSKY,
JJ., joined. HAGEDORN, J., filed a dissenting opinion, in which
REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1     ANN      WALSH     BRADLEY,   J.     The      petitioner,         Michael

Anderson, seeks review of a published court of appeals decision

affirming     the     circuit    court's   order      upholding       the     Town     of

Newbold's      denial     of     Anderson's     attempt       to    subdivide        his

property.1      Anderson's proposed subdivision was denied by the

      1State ex rel. Anderson v. Town of Newbold, 2019 WI App 59,
389 Wis. 2d 309, 935 N.W.2d 856 (affirming order of circuit
court for Oneida County, Patrick F. O'Melia, Judge).
                                                                    No.     2018AP547



Town because the two resulting lots would not meet the Town's

applicable minimum shoreland frontage requirement as set by Town

ordinance.

     ¶2     Anderson contends that the Town's minimum shoreland

frontage requirement is unenforceable because it is a shoreland

zoning regulation that the Town does not have the authority to

enact.     The Town, on the other hand, argues that the requirement

is a permissible exercise of its subdivision authority.

     ¶3     We conclude that the Town ordinance at issue is a

permissible       exercise    of     the       Town's    subdivision      authority

pursuant    to    Wis.   Stat.     § 236.45      (2017-18).2      The     Town   thus

proceeded on a correct theory of law when it denied Anderson's

request to subdivide his property in a way that would contravene

the ordinance.

     ¶4     Accordingly, we affirm the decision of the court of

appeals.

                                           I

     ¶5     Anderson owns property on Lake Mildred in the Town of
Newbold,    which    includes      358.43       feet    of   shoreline    frontage.

Seeking to subdivide his property into two separate lots, one

with 195 feet of shoreline frontage and the other with 163.43

feet, Anderson submitted a proposal to the Town.

     ¶6     At    its    November     3,       2016    meeting,   the    Town    Plan

Commission       considered   Anderson's          proposal.       The    commission


     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                           2
                                                                              No.    2018AP547



recommended that the Town deny Anderson's proposal based on its

failure     to    comply    with     the       Town's        subdivision         ordinance.

According to the commission's minutes, denial was recommended

"because [the plan] does not comply with Town of Newbold On-

Water Land Division Standards 13.13 which requires a minimum 225

foot lot width at the ordinary high water mark" of Lake Mildred.

Adopting the commission's recommendation, the Town Board denied

Anderson's proposed subdivision.

    ¶7      Anderson       sought    certiorari             review       of    the    Town's

decision    in    the   circuit     court.        He    contended         that      the   Town

proceeded on an incorrect theory of law by denying his proposal

to subdivide his property.                 Specifically, he relied on Wis.

Stat.     § 59.692,3       contending          that     this         statute         prevents

municipalities from enforcing local shoreland zoning standards

that are more restrictive than the standards that have been

enacted on a state level.              Anderson argued that the Town of

Newbold ordinance is invalid because it is more restrictive than

state standards.
    ¶8      The      circuit   court       issued       a     written         decision,     in

several     places      referring    to     the       case    as     a    "close       call."

Although it stated that Anderson "makes a fairly strong case,"

it ultimately did not rule in his favor and affirmed the Town's

decision.        The circuit court concluded that the Town ordinance


    3  Wisconsin Stat. § 59.692(1d)(a) provides:   "An ordinance
enacted under this section may not regulate a matter more
restrictively than the matter is regulated by a shoreland zoning
standard."

                                           3
                                                                           No.   2018AP547



at   issue    does     not    fall       within      the   purview    of    Wis.   Stat.

§ 59.692:      "It is not a zoning ordinance enacted under Wis.

Stat. Ch. 59 at all; instead, it is a subdivision ordinance

enacted under Wis. Stat. Ch. 236."

      ¶9     Recognizing       a    distinction         between    zoning    ordinances

and subdivision ordinances, the circuit court also observed an

overlap      between    the        two     concepts        that   ultimately       proved

dispositive:         "Because there is a recognized overlap between

these two functions (i.e. zoning and subdivision controls), Mr.

Anderson's concern that 'the Town of Newbold is performing a

zoning      function'        with        its       subdivision     ordinance       cannot

ultimately prevail."           It reached this conclusion because "the

statutory 'enacted under this section' language chosen by the

legislature [in Wis. Stat. § 59.692] is difficult to apply to a

local subdivision ordinance enacted under Wis. Stat. Ch. 236."

      ¶10    Anderson appealed, and the court of appeals affirmed

the circuit court, upholding the Town's denial of Anderson's

proposed     subdivision.            State     ex     rel.   Anderson      v.    Town   of
Newbold, 2019 WI App 59, 389 Wis. 2d 309, 935 N.W.2d 856.                               The

court of appeals recognized what it described as an "undeniable

tension between Wis. Stat. §§ 59.692 and 236.45[,]" yet like the

circuit court, it determined that "the Town has the authority to

enforce the Shoreland Ordinance, which, again, was undisputedly

enacted as a lawful exercise of the Town's subdivision authority

under Wis. Stat. § 236.45."                Id., ¶¶21-22.          Anderson petitioned

for review in this court.


                                               4
                                                                                  No.    2018AP547



                                               II

    ¶11     This          case     arrives          here     on          certiorari      review.

"Certiorari      is       a    mechanism       by    which       a    court     may     test   the

validity    of        a       decision     rendered         by       a     municipality,        an

administrative agency, or an inferior tribunal."                                Ottman v. Town

of Primrose, 2011 WI 18, ¶34, 332 Wis. 2d 3, 796 N.W.2d 411.

    ¶12     On certiorari review, we examine the decision of the

Town Board, not the decision of the circuit court.                                Oneida Seven

Generations Corp. v. City of Green Bay, 2015 WI 50, ¶42, 362

Wis. 2d 290,     865          N.W.2d 162.           Our    review        is    limited    to   (1)

whether    the    municipality           kept       within       its      jurisdiction;        (2)

whether it proceeded on a correct theory of law; (3) whether its

action     was        arbitrary,         oppressive,             or       unreasonable         and

represented its will and not its judgment; and (4) whether the

evidence was such that it might reasonably make the order or

determination in question.                Wisconsin Dolls, LLC v. Town of Dell

Prairie, 2012 WI 76, ¶18, 342 Wis. 2d 350, 815 N.W.2d 690.

    ¶13     In   our          review,    we    must       interpret        several      statutes.
Statutory interpretation presents a question of law this court

reviews    independently           of    the    determinations                rendered    by   the

circuit court and court of appeals.                         Shugarts v. Mohr, 2018 WI

27, ¶18, 380 Wis. 2d 512, 909 N.W.2d 402.

                                               III

    ¶14     We      begin        by     setting       forth          necessary        background

regarding     the         statutory      authority          of       various      governmental

entities to regulate land use and subdivision, with a specific


                                                5
                                                                     No.   2018AP547



eye   to    shorelands.          Subsequently,      we    examine       Anderson's

arguments advanced in this case.

                                        A

      ¶15   At   issue     is   the   validity      of    the    Town's    minimum

shoreland    lot    size    requirements      found      in   Town    of   Newbold

Ordinance 13.13.      In Ordinance 13.13.01, the Town sets forth the

purpose and intent of the provision:

      The Town Board has determined that in order to enhance
      the quality of the division or subdivision of land
      within areas of the Town affecting properties having
      frontage on any of the lakes, flowages, ponds,
      navigable rivers and/or streams located within the
      Town, that standards more stringent than current
      County   development  standards   be  established   as
      provided . . . .
      ¶16   Accordingly,        the   Town    set     minimum     lot      frontage

requirements for each lake within its borders.                  As applicable to

Lake Mildred, such minimum lot frontage is 225 feet.                       Anderson

challenges this regulation as outside the statutory authority of

the Town to enact.

      ¶17   In terms of this certiorari review, the issue focuses

on the second prong of such review——whether the Town proceeded

on a correct theory of law in enacting the above-cited minimum

shoreland lot size requirement.              To determine whether the Town

proceeded on a correct theory of law, we must interpret the

relevant statutes that set the parameters for the regulation of

land use controls by various governmental entities.

      ¶18   Statutory interpretation begins with the language of
the statute.       State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,


                                        6
                                                                                       No.       2018AP547



2004    WI     58,    ¶45,      271      Wis. 2d 633,         681        N.W.2d 110.              If     the

meaning      of      the    statute       is        plain,    we    need       not     further          the

inquiry.       Id.

       ¶19     "Statutory language is given its common, ordinary, and

accepted       meaning,         except        that       technical       or    specially-defined

words     or      phrases          are        given       their     technical              or     special

definitional meaning."                Id.          We interpret statutory language "in

the context in which it is used; not in isolation but as part of

a whole; in relation to the language of surrounding or closely-

related        statutes;           and        reasonably,           to        avoid        absurd         or

unreasonable results."                Id., ¶46.

       ¶20     The    Wisconsin          Statutes         provide        a    framework          for     the

regulation of land use by various governmental entities.                                                Such

regulation can take the form of planning, zoning, or platting.

Town    of     Sun       Prairie         v.     Storms,       110        Wis. 2d 58,             68,     327

N.W.2d 642 (1983).              This court has recognized that "[z]oning and

planning       must        be   viewed         as     complementary            devices           used    in

community         planning."              Id.       (quoting        E.C.       Yokley,           Law      of
Subdivisions, § 39 at 157-58 (2d ed. 1981)).

       ¶21     Not     all      lands         are     treated       equally           in        terms     of

community planning.              Indeed, the legislature has recognized that

shorelands         are      subject           to     unique       considerations.                      These

considerations             arise      from         the     fact     that        shorelands              abut

navigable waters, the beds of which are held in trust by the

State for all of its citizens.                           Wis. Stat. § 281.31(1); Movrich

v. Lobermeier, 2018 WI 9, ¶25, 379 Wis. 2d 269, 905 N.W.2d 807;


                                                     7
                                                        No.    2018AP547



R.W. Docks & Slips v. State, 2001 WI 73, ¶19, 244 Wis. 2d 497,

628 N.W.2d 781.

      ¶22    Because shorelands present unique considerations, they

are treated differently for purposes of zoning.       The legislature

has specifically stated that shoreland zoning regulations are

"in the public interest."       Wis. Stat. § 281.31(1).4      In a full

statement of policy, § 281.31(1) sets forth:

      To aid in the fulfillment of the state's role as
      trustee of its navigable waters and to promote public
      health, safety, convenience and general welfare, it is
      declared to be in the public interest to make studies,
      establish policies, make plans and authorize municipal
      shoreland zoning regulations for the efficient use,
      conservation, development and protection of this
      state's water resources. The regulations shall relate
      to lands under, abutting or lying close to navigable
      waters.   The purposes of the regulations shall be to
      further   the  maintenance   of   safe  and   healthful
      conditions; prevent and control water pollution;
      protect spawning grounds, fish and aquatic life;
      control building sites, placement of structure and
      land uses and reserve shore cover and natural beauty.
      ¶23    "The basic purpose of a shoreland zoning ordinance is

to protect navigable waters and the public rights therein from

the       degradation   and   deterioration   which   results      from

uncontrolled use and development of shorelands."        Forest Cnty.


      4Wisconsin has long been a national leader in shoreland
protection through zoning. The passage of the Navigable Waters
Protection Law, Wis. Stat. § 281.31, made Wisconsin the "first
state to enact zoning legislation specifically designed to
protect public water resources through the regulation of land
use activities on contiguous shorelands."    Tracy K. Kuczenski,
Wisconsin's Shoreland Management Program:     An Assessment With
Implications For Effective Natural Resources Management and
Protection, 1999 Wis. L. Rev. 273, 274 (1999).

                                   8
                                                               No.   2018AP547



v. Goode, 219 Wis. 2d 654, 678, 579 N.W.2d 715 (1998) (citation

omitted); see Just v. Marinette Cnty., 56 Wis. 2d 7, 16-17, 201

N.W.2d 761 (1972).     Shoreland zoning also serves to balance the

public and private interests in shoreland areas.               Paul G. Kent,

On the Waterfront:     New Shoreland Zoning Laws, 90 Wis. Law. 14,

15 (Jan. 2017).

    ¶24    Although general zoning authority is granted to both

counties   and    towns,    see     Wis.   Stat.   §§ 59.69,     60.61,   the

authority to enact zoning ordinances specific to shorelands lies

with counties alone.5       Wis. Stat. § 59.692(1c); see Hegwood v.

Town of Eagle Zoning Bd. of Appeals, 2013 WI App 118, ¶9, 351

Wis. 2d 196, 839 N.W.2d 111;6 Herman v. Cnty. of Walworth, 2005

    5  For purposes    of    Wis.    Stat.   § 59.692,   "shorelands"     are
defined as:

    [T]he area within the following distances from the
    ordinary high-water mark of navigable waters, as
    defined under s. 281.31(2)(d):

    1. One thousand feet from a lake, pond or flowage. If
    the navigable water is a glacial pothole lake, this
    distance shall be measured from the high-water mark of
    the lake.

    2. Three hundred feet from a river or stream or to the
    landward side of the floodplain, whichever distance is
    greater.

Wis. Stat. § 59.692(1)(b).
    6  In Hegwood, the court of appeals determined that "[t]he
plain language of the statutory scheme evinces that by enactment
of Wis. Stat. §§ 281.31 and 59.692, the legislature intended
that towns would not have authority to regulate shorelands
except where such regulation fell within the language of
§ 59.692(2)(b)," a grandfather clause that no party argues
applies here.   Hegwood v. Town of Eagle Zoning Bd. of Appeals,
2013 WI App 118, ¶16, 351 Wis. 2d 196, 839 N.W.2d 111.
                                       9
                                                                            No.    2018AP547



WI   App    185,    ¶18,   286    Wis. 2d 449,         703   N.W.2d 720.            Section

59.692(1c) provides in relevant part:                      "To effect the purposes

of   s.    281.31    and   to     promote    the      public      health,     safety     and

general     welfare,       each    county    shall         zone    by     ordinance      all

shorelands in its unincorporated area.                     The requirements in this

ordinance shall relate to the purposes in s. 281.31(1)."

      ¶25    A county shoreland zoning ordinance enacted pursuant

to   Wis.   Stat.    § 59.692       cannot       be   more   restrictive          than   the

standards     that    have      been   enacted        at   the    state     level:       "An

ordinance enacted under this section may not regulate a matter

more restrictively than the matter is regulated by a shoreland

zoning     standard."7       § 59.692(1d)(a).              The    previous        sentence,

however, "does not prohibit a county from enacting a shoreland

zoning ordinance that regulates a matter that is not regulated

by a shoreland zoning standard."                 § 59.692(1d)(b).




     As the court of appeals in the present case observed,
subsequent to the Hegwood decision the legislature passed 2015
Wis. Act 41. See Anderson, 389 Wis. 2d 309, ¶11 n.2. The court
of appeals stated that this enactment "appear[s] to modify our
decision in Hegwood to clarify that although towns do not have
authority to enact a zoning ordinance that is specific to
shoreland areas, they may still enact and apply a general zoning
ordinance that applies in both shoreland and non-shoreland
areas." Id. (citing Wis. Stat. §§ 60.61(3r) and 60.62(5)). Act
41 does not affect our analysis and we need not interpret or
further discuss the provisions it created.
      7A "shoreland zoning standard" is defined as "a standard
for ordinances enacted under this section that is promulgated as
a rule by the department [of natural resources]."      Wis. Stat.
§ 59.692(1)(c); see Wis. Admin. Code § NR 115.05 (Jan. 2017).

                                            10
                                                                      No.   2018AP547



       ¶26     As stated, zoning ordinances are not the only means by

which governmental entities can engage in community planning.

The legislature has additionally given subdivision authority to

certain entities.

       ¶27     The authority to enact subdivision regulations arises

from Wis. Stat. § 236.45.             Setting forth a litany of purposes in

this statutory section, the legislature provided:

       The purpose of this section is to promote the public
       health, safety and general welfare of the community
       and the regulations authorized to be made are designed
       to lessen congestion in the streets and highways; to
       further the orderly layout and use of land; to secure
       safety from fire, panic and other dangers; to provide
       adequate light and air, including access to sunlight
       for solar collectors and to wind for wind energy
       systems; to prevent the overcrowding of land; to avoid
       undue concentration of population; to facilitate
       adequate   provision    for   transportation,   water,
       sewerage, schools, parks, playgrounds and other public
       requirements; to facilitate the further resubdivision
       of larger tracts into smaller parcels of land.     The
       regulations provided for by this section shall be made
       with reasonable consideration, among other things, of
       the character of the municipality, town or county with
       a view of conserving the value of the buildings placed
       upon land, providing the best possible environment for
       human habitation, and for encouraging the most
       appropriate use of land throughout the municipality,
       town or county.
§ 236.45(1).

       ¶28     To accomplish the purposes listed in subsec. (1), Wis.

Stat.    § 236.45(2)(ac)         grants   to    "any    municipality,       town    or

county that has established a planning agency" the authority to

"enact ordinances governing the subdivision or other division of

land    that    are     more   restrictive     than    the   provisions     of     this
chapter,       except     that   no    ordinance       may   modify    in   a    more

                                          11
                                                                            No.     2018AP547



restrictive way time limits, deadlines, notice requirements, or

other provisions of this chapter that provide protections for a

subdivider."       Such ordinances "may include provisions regulating

divisions     of   land   into       parcels    larger    than        1    1/2     acres    or

divisions of land into less than 5 parcels."                    § 236.45(2)(am).

       ¶29   Although        they     often     work     together,              zoning     and

subdivision regulations provide separate and distinct means of

regulating     the     development      of     land.      In    Storms,           the    court

considered the question of whether the Town of Sun Prairie had

authority      under    Wis.    Stat.    § 236.45        to    adopt       an     ordinance

regulating minimum lot size.              110 Wis. 2d at 60.                Answering in

the affirmative, the court explained that lot size regulation

furthers     several    of     the   policy     goals    of     ch.       236,    including

orderly layout and use of land, preventing overcrowding of land,

avoiding undue concentration of population, providing the best

possible environment for human habitation, encouraging the most

appropriate use of land and providing for adequate light and

air.   Id. at 65.
       ¶30   The court further addressed the relationship between

zoning   and    subdivision,         indicating    that        both       may     deal   with

minimum lot sizes.             Id. at 67.         There are areas of overlap

between the two powers, but there are also key differences.

       Both are aimed at the orderly development of a
       community. Though zoning is aimed at controlling the
       uses of land and existing resources, subdivision
       regulations are designed to control the division of
       land and to assure that such developments thereon are
       designed to accommodate the needs of the occupants of
       the subdivision.

                                          12
                                                                           No.    2018AP547



Id. at 68 (quotation omitted).                  "The purpose of zoning is to

provide     an    overall   comprehensive            plan    for    land    use,       while

subdivision       regulations    govern        the    planning      of     new   streets,

standards for plotting new neighborhoods, and the protection of

the community from financial loss due to poor development."                              Id.

(quotation omitted).

      ¶31    In     other    words,       zoning            and     subdivision          are

"complementary land planning devices.                       Subdivision control is

concerned with the initial division of undeveloped land, while

zoning    more    specifically     regulates          the    further       use    of    this

land."      Id.      "The   fact   that    minimum          lot    size    may    also    be

regulated by zoning ordinances does not detract from the power

of local governments to exercise such power pursuant to ch. 236,

Stats."     Id. at 70.

      ¶32    Thus, Storms stands for the proposition that zoning

and     subdivision      regulation       are         separate,       yet        sometimes

overlapping, powers.         See also Wood v. City of Madison, 2003 WI

24, ¶23, 260 Wis. 2d 71, 659 N.W.2d 31 (recognizing a similarity
between the purposes of zoning and subdivision plat approval

authority).       The Storms court was also careful to delineate that

the two powers stem from separate enabling legislation.                                  "As

long as the regulation is authorized by and within the purposes

of ch. 236, the fact that it may also fall under the zoning

power does not preclude a local government from enacting the

regulation       pursuant   to   the   conditions           and    procedures      of    ch.

236."    Storms, 110 Wis. 2d at 70-71.


                                          13
                                                                                 No.    2018AP547



                                                  B

       ¶33    With       this    necessary        background      in    hand,      we    examine

next Anderson's specific arguments.

       ¶34    Anderson contends that the Town of Newbold Ordinance

13.13    is    a    zoning       ordinance        in    disguise       that     impermissibly

regulates      shorelands          in    a       manner     contrary       to     Wis.    Stat.

§ 59.692.       He observes a dissonance in a statutory scheme that

allows the Town to regulate shoreland property as an exercise of

subdivision authority when it would be prohibited from doing so

by means of its zoning authority.

       ¶35    The essential question posed in this case is whether

Town    of    Newbold      Ordinance         13.13     is   a    zoning    ordinance          or   a

subdivision ordinance.                In other words, we must determine the

source of the authority under which the ordinance was passed.

       ¶36    This       court    has    previously         offered       guidance       and       a

framework      of    analysis         for     the      determination       of     whether          an

ordinance springs from a governmental entity's zoning authority.

See    Zwiefelhofer         v.    Town      of    Cooks     Valley,       2012     WI    7,    338
Wis. 2d 488,         809       N.W.2d 362.             In   Zwiefelhofer,          the    court

addressed whether the Town of Cooks Valley's nonmetallic mining

ordinance is a zoning ordinance so as to require approval of the

county board.        Id., ¶2.

       ¶37    In determining that the ordinance at issue was not a

zoning ordinance, the court did not set a bright-line rule.

Id.,    ¶8.        Instead,      it     used     a     functional      approach        where       it

"catalogue[d]            the     characteristics            of      traditional          zoning
ordinances         and     the    commonly            accepted     purposes        of    zoning
                                                 14
                                                                          No.    2018AP547



ordinances.         We then compare[d] the characteristics and purposes

of    the    Ordinance     to     the      characteristics         and    purposes     of

traditional zoning ordinances to determine whether the Ordinance

should be classified as a zoning ordinance."                      Id.

      ¶38     In     conducting       such        an    analysis,        "[n]o     single

characteristic or consideration is dispositive of the question

whether the Ordinance is a zoning ordinance."                       Id., ¶9.       Nor is

the conclusion a result of a simple tally of the similarities

and differences.          Indeed, a court may not "simply add up the

number of similarities a challenged ordinance has to traditional

zoning      ordinances    or    the   number       of   differences       a    challenged

ordinance has from traditional zoning ordinances to determine

whether a challenged ordinance is a zoning ordinance."                          Id.

      ¶39     The    analysis    must      be    specific    to    the    ordinance    at

issue in the particular case.                   "Some characteristics, under the

circumstances of the case, may be more significant than others."

Id.

      ¶40     Characteristics         of    an     ordinance       that       inform   the
determination of whether the ordinance is a zoning ordinance

include:       (1) zoning ordinances typically divide a geographic

area into multiple zones or districts, id., ¶36; (2) within the

established        districts     or     zones,     certain     uses      are    typically

allowed as of right and certain uses are prohibited, id., ¶38;

(3)   zoning        ordinances    are      traditionally       aimed      at     directly

controlling where a use takes place as opposed to how it takes

place, id., ¶39; (4) traditionally classifying uses in general
terms, zoning ordinances attempt to comprehensively address all
                                            15
                                                                            No.        2018AP547



possible     uses    in   the    geographic       area,       id.,   ¶40;     (5)       zoning

ordinances         traditionally         make      a     fixed,       forward-looking

determination regarding what uses will be permitted as opposed

to case-by-case determinations, id., ¶41; and (6) traditional

zoning ordinances allow certain landowners whose land use was

legal prior to the adoption of the zoning ordinance to maintain

their land use despite its failure to conform to the ordinance.

Id., ¶42.

      ¶41       This list is not intended to be exhaustive.                       Id., ¶43.

As   the    Zwiefelhofer        court    recognized,      "[m]any      jurisdictions,

including Wisconsin, have certainly recognized the possibility

that an ordinance need not fit the traditional mold perfectly in

order to constitute zoning."               Id.     However, the characteristics

identified        constitute       the     "heart        of     traditional             zoning

ordinances."        Id.

      ¶42       The Zwiefelhofer court further detailed both broad and

narrow      purposes      of     zoning     ordinances.              Broadly,           zoning

ordinances have the purpose of promoting the welfare of the
community, regulating the growth and development of a city in an

orderly manner, conserving property values, and encouraging the

most appropriate use of land.                    Id., ¶¶45-46.         These purposes

provide little assistance to the analysis, however, due to their

breadth and the fact that they "could apply to a far-reaching

range      of     planning       and     regulation       undertaken              by     local

governments."         Id.,      ¶46.      More    specific      purposes          of    zoning

include     confining     certain       classes     of    buildings     and        uses      to


                                           16
                                                                             No.   2018AP547



certain localities and separating incompatible from compatible

land uses.      Id., ¶¶47-48.

       ¶43    To determine whether the Town of Newbold ordinance at

issue here is a zoning ordinance, we apply the                               Zwiefelhofer

framework.      Our analysis of the Zwiefelhofer factors is framed

by   the     statutory          mandate    to        liberally    construe    subdivision

ordinances      in       the    Town's     favor.            Specifically,    Wis.       Stat.

§ 236.45(2)(b) provides that "[t]his section and any ordinance

adopted pursuant thereto shall be liberally construed in favor

of the municipality, town or county and shall not be deemed a

limitation or repeal of any requirement or power granted or

appearing      in        this    chapter        or     elsewhere,      relating     to    the

subdivision         of     lands."          This       court     has    recognized       that

§ 236.45(2)(b) reserves to the Town "a broad area of discretion

in implementing subdivision control" and constitutes a "grant of

wide discretion which a municipality may exercise by ordinance

or appropriate resolution."                 City of Mequon v. Lake Estates Co.,

52 Wis. 2d 765, 774, 190 N.W.2d 912 (1971).
       ¶44    Pursuant to the             Zwiefelhofer         framework, and through

the lens of the required liberal construction, it is apparent

that   the    Town's       ordinance       is    not     a   zoning    ordinance.         Most

importantly, Town of Newbold Ordinance 13.13 has nothing to do

with the use of land.               It says nothing of how Anderson can use

his land, only that he cannot split into the portion he seeks.

Indeed, the ordinance addresses minimum lot size, an area that

this court has recognized can be addressed in both the zoning
and subdivision contexts.                 See Storms, 110 Wis. 2d at 70.
                                                17
                                                                                    No.       2018AP547



       ¶45     Second, the Town of Newbold ordinance does not divide

the    land    into    any    type       of   zone    or        district.           Although        it

contains different lot size requirements for areas bordering on

various lakes within the Town, this does not make it a zoning

ordinance.       The characteristics of a zoning ordinance recognized

by the Zwiefelhofer court indicate that the hallmark of a zoning

ordinance is some type of use restriction.                                 See Zwiefelhofer,

338 Wis. 2d 488, ¶¶38-42.                No such restriction is present here.

       ¶46     Driving the determination in the present case are the

first two Zwiefelhofer factors——division of a geographic area

into zones or districts and the allowance or prohibition of

certain       uses     within      those       zones.                See     id.,     ¶9       ("Some

characteristics, under the circumstances of the case, may be

more    significant         than    others.").             We    need        not    exhaustively

analyze       the     remaining          Zwiefelhofer            factors           because        they

presuppose that the ordinance in question regulates land use in

some way.       As stated, Town of Newbold Ordinance 13.13 does not

support such a presupposition.
       ¶47     Thus, pursuant to the Zwiefelhofer factors, Town of

Newbold Ordinance 13.13 is not a zoning ordinance.                                   It does not

concern       land    use    and    it    does       not    separate          compatible           and

incompatible         land   uses,     which     is    a    key        purpose       of    a    zoning

ordinance.       See id., ¶48.

       ¶48     Because it is not a zoning ordinance, the restrictions

on    Town    enactment       of    zoning      ordinances             set    by     Wis.       Stat.

§ 59.692       do    not     apply.           Pursuant          to     § 59.692(1d),             "[a]n
ordinance enacted under this section may not regulate a matter
                                               18
                                                                               No.   2018AP547



more restrictively than the matter is regulated by a shoreland

zoning standard."          Yet, the Town of Newbold ordinance at issue

was not "enacted under this section," as it is not a zoning

ordinance.

      ¶49    Instead, Ordinance 13.13 is a subdivision ordinance

enacted pursuant to Wis. Stat. § 236.45.                            As this court has

previously determined, just because an area may be susceptible

to   regulation      through     zoning        does       not   mean     that    regulation

through subdivision is precluded.                    Storms, 110 Wis. 2d at 70-71.

Indeed, lot size may be regulated by use of both zoning and

subdivision       authority      and    there        is    nothing       in    ch.   236    to

indicate     that     shoreland        areas      are      exempt      from     subdivision

regulation.         For the reasons stated, the regulation at issue

here stems from subdivision authority and not zoning authority.

                                             IV

      ¶50    We therefore conclude that the Town ordinance at issue

is a permissible exercise of the Town's subdivision authority

pursuant to Wis. Stat. § 236.45.                     The Town thus proceeded on a
correct     theory    of   law    when       it   denied        Anderson's       request    to

subdivide     his    property     in     a     way     that     would     contravene       the

ordinance.

      ¶51    Accordingly, we affirm the decision of the court of

appeals.

      By    the   Court.—The      decision        of      the    court    of     appeals    is

affirmed.




                                             19
                                                                                   No.    2018AP547.bh



       ¶52     BRIAN        HAGEDORN,        J.        (dissenting).                     This     case

considers       the    interplay        of     two         different         local       government

powers——the power to divide land and the power to zone——and even

more importantly, how these powers may or may not be exercised

by   towns     on     shorelands.            The      majority's            analysis        turns   on

whether the ordinance the Town of Newbold relied on to deny

Anderson's proposed land division is a zoning ordinance or a

subdivision ordinance.               After concluding it is a subdivision

ordinance,       the        majority     reasons            that        a    town        subdivision

ordinance      is     not    subject    to     the         restriction           that     ordinances

enacted under Wis. Stat. § 59.692 (2019-20)1——that is, county

shoreland      zoning       ordinances——"may               not    regulate        a     matter    more

restrictively than the matter is regulated by a shoreland zoning

standard."          § 59.692(1d)(a).                  In    other       words,        the    Town   is

exercising subdivision authority, and § 59.692(1d)(a) does not

prohibit the Town from regulating more restrictively.

       ¶53     While I agree that the ordinance in question is a

subdivision         ordinance     and     that         it        is   not        subject     to     the
restriction in Wis. Stat. § 59.692(1d)(a), I disagree with the

ultimate conclusion because these are the right answers to the

wrong       questions.         The      relevant            and       dispositive           statutory

provision in this case is § 59.692(2)(b).                               It provides that the

more       restrictive       provisions       of       any       kind       of    town      ordinance

relating to shorelands, including a subdivision ordinance, only


       All subsequent references to the Wisconsin Statutes are to
       1

the 2019-20 version.

                                                  1
                                                                           No.   2018AP547.bh



have effect if the ordinance creating those more restrictive

provisions      predated      the     county        shoreland     zoning         ordinance.

§ 59.692(2)(b).           Therefore, while towns have some zoning and

subdivision authority over shorelands, their power to regulate

more restrictively than provisions in a county shoreland zoning

ordinance is preempted unless those more restrictive provisions

predate the county shoreland zoning ordinance.                             The Town does

not contend § 59.692(2)(b) operates to save the more restrictive

provision at issue here, and therefore it acted contrary to law

in   relying    its       ordinance      to     deny      Anderson's       proposed      land

division.      For these reasons, I respectfully dissent.



                                    I.    BACKGROUND

      ¶54    The     relevant      facts      are        straightforward.              Michael

Anderson     owned    a    lakefront      lot     in     the   Town   of    Newbold      with

358.43 feet of riparian frontage.                    He proposed dividing his lot

into two, with riparian frontage widths of 195 and 163.43 feet,

respectively.        The county shoreline zoning ordinance requires a
minimum     riparian      frontage       width      of   100   feet.2        The    proposed

division     therefore      satisfied         the    requirements       of       the   county

shoreline zoning ordinance.                   The Town, meanwhile, adopted an

ordinance that has a separate, more restrictive 225-foot minimum

riparian     frontage      width    on    the       particular    lake      in     question.

Town of Newbold Ordinance 13.13.02.                        On this basis, the Town

denied Anderson's proposed division.

      2The county ordinance is not in the record, but the parties
do not appear to disagree on this point.

                                              2
                                                                             No.    2018AP547.bh



       ¶55     On appeal of this decision, we must decide whether the

Town     may      enforce     a    minimum           riparian     frontage         width   more

restrictive than the riparian frontage width regulations in the

county shoreland zoning ordinance.                     It may not.



                                     II.    DISCUSSION

       ¶56     Anderson's         claim    is     before     us     on   a    petition       for

certiorari review under Wis. Stat. § 68.13(1).                               On certiorari,

this court's

       review is limited to:     (1) whether the board kept
       within its jurisdiction; (2) whether it proceeded on
       correct theory of law; (3) whether its action was
       arbitrary, oppressive, or unreasonable and represented
       its will and not its judgment; and (4) whether the
       evidence was such that it might reasonably make the
       order or determination in question.
Snyder       v.     Waukesha       Cnty.        Zoning      Bd.     of   Adjustment,          74

Wis. 2d 468, 475, 247 N.W.2d 98 (1976).                           The specific challenge

here is whether the Town proceeded on a correct theory of law.

This   rests        on   an   interpretation           of   the    statutory        powers    of

towns, which we review de novo.                        See Wood v. City of Madison,

2003 WI 24, ¶12, 260 Wis. 2d 71, 659 N.W.2d 31.

       ¶57     The legislature has given various powers and duties to

local government.             This litigation concerns two of them:                          the

power to zone and the power to subdivide.                          These two powers are

separate,         but    complementary           and     overlapping         land     planning

devices.       Town of Sun Prairie v. Storms, 110 Wis. 2d 58, 68-69,

327    N.W.2d 642        (1983).          The   specific        question     in     this    case
concerns          the    extent     to     which        towns      may   exercise          their


                                                 3
                                                                     No.   2018AP547.bh



subdivision        powers     on      shorelands     in   ways     that     are    more

restrictive     than    a   county      shoreland     zoning     ordinance    enacted

under Wis. Stat. § 59.692.



                      A.    General Statutory Background

      ¶58    The power to divide undeveloped land or larger parcels

of land into smaller parcels is of longstanding origins, even

predating Wisconsin statehood.                See Stat. 1839, ch. 41, p. 159-

61.       The legislature granted local governments this power in

Wis. Stat. § 236.45, extending it to "any municipality, town or

county."     § 236.45(2)(ac).           Provided those governmental entities

have a planning agency, they "may enact ordinances governing the

subdivision     or     other       division    of    land."       Id.       Generally

speaking,     the     power      to    subdivide     is   broad      and    construed

liberally.         § 236.45(2)(b)        ("This     section    and   any    ordinance

adopted pursuant thereto shall be liberally construed in favor

of the municipality, town or county and shall not be deemed a

limitation or repeal of any requirement or power granted or
appearing     in     this     chapter     or    elsewhere,       relating     to    the

subdivision of lands.").

      ¶59    State law, however, treats navigable waters and their

shorelands with special care.                 Wisconsin Stat. § 281.31 of the

Wisconsin     statutes      is     entitled,    "Navigable       waters    protection

law."3      It explains that the regulation of shorelands is in


      3Chapter 281 of the Wisconsin statutes governs water and
sewage generally.

                                           4
                                                                    No.   2018AP547.bh



"fulfillment of the state's role as trustee of its navigable

waters."     § 281.31(1).       In particular, "it is declared to be in

the public interest" to "authorize municipal shoreland zoning

regulations," among other things.                 Id.    The purposes of these

regulations include "control [of] building sites, placement of

structure and land uses and reserve shore cover and natural

beauty."     Id.

       ¶60   Wisconsin Stat. § 281.31 points to a statewide scheme

for shoreland regulation.             It directs the Department of Natural

Resources (DNR) to create "a comprehensive plan" for "municipal

ordinances regulating navigable waters and their shorelands,"

and    to    "prepare     and     provide        to     municipalities       general

recommended    standards        and    criteria       for . . . navigable       water

protection regulations."              Wis. Stat. § 281.01(3); § 281.31(5),

(6).    Subsection (7) mandates intergovernmental consultation and

cooperation        with   the     goal     of     "voluntary        uniformity     of

regulations, so far as practicable."                    § 281.31(7).        In other

words, the hope is that the state can work with municipalities
to achieve as much uniformity in shoreland regulations statewide

as possible.

       ¶61   This    section    also     tells    us    what   it   means    by   the

"regulations" it authorizes and discusses.

       "Regulation" means ordinances enacted under [Wis.
       Stat. §§] 59.692, 61.351, 61.353, 62.23(7), 62.231,
       and 62.233 and refers to subdivision and zoning
       regulations which include control of uses of lands
       under, abutting, or lying close to navigable waters
       for the purposes specified in sub. (1), pursuant to



                                          5
                                                                          No.   2018AP547.bh


       any of the zoning and subdivision control powers
       delegated by law to cities, villages, and counties.
Wis.    Stat.     § 281.31(2)(e)           (emphasis       added).         Each     of     the

enumerated statutes in this provision outline the power to zone

by   ordinance       in      shorelands.          Wisconsin      Stat.    §§ 61.351        and

61.353 discuss village shoreland zoning power, while Wis. Stat.

§§ 62.23(7),        62.231,          and   62.233    govern       city     zoning        power

generally     and     over      shorelands.          And    of    course,       Wis.     Stat.

§ 59.692 involves county shoreland zoning ordinances based on

statewide shoreland zoning standards.

       ¶62   Connecting these dots, regulations under                           Wis. Stat.

§ 281.31     refer      to    ordinances      adopted       under   zoning      provisions

"and refers to subdivision and zoning regulations which include

control of uses of lands under, abutting, or lying close to

navigable       waters."         § 281.31(2)(e)            (emphasis      added).          The

reference to "subdivision" regulations here can only refer to

Wis. Stat. § 236.45 because that is where that power is located.

Thus,   county       and      municipal      regulations         governing      shorelands

include both subdivision and zoning regulations.
       ¶63   Lest     the      relevance     of     this    be    missed,       Wis.     Stat.

§ 281.31 is not an otherwise unrelated section that occasionally

references       Wis.        Stat.     § 59.692.        These       two    sections        are

parallel, overlapping, and interdependent; one cannot be read




                                              6
                                                                          No.    2018AP547.bh



without the other.4           We know this because the text says so in

§ 281.13(8):        "This section and [§§] 59.692 [and the village and

city shoreland zoning provisions] shall be construed together to

accomplish        the   purposes         and       objective      of     this     section."

Multiple        provisions        reinforce        this    with        cross     referenced

definitions, exclusions, and requirements.5                    To state it plainly,

we   are    instructed       by    the    statutes        to   construe         the    county

shoreland zoning powers in Wis. Stat. § 59.692 consistent with

and together with Wis. Stat. § 281.31 in order to accomplish the

statewide       purposes     of    protecting        navigable         waters    and   their

shorelands.



           B.   County Shoreland Zoning Ordinances & Town Power

      ¶64       This brings us to the main question before us:                           the

power of towns to regulate in ways more restrictive than county

shoreland zoning ordinances.

      ¶65       Wisconsin towns have some zoning authority.                        See Wis.

Stat. § 60.61.          However, they have limited zoning power over
shorelands on navigable waters.                    Section 60.61(3r) provides that

      4For example, Wis. Stat. § 281.31(2)(f) defines shorelands
by reference in part to Wis. Stat. § 59.692(1)(b).       Section
281.31(2m) also indicates some areas where a required county
shoreland zoning ordinance under § 59.692 does not apply. These
are two of many examples which lend contextual and structural
support to reading these provisions together.      See State v.
Powers, 2004 WI App 156, ¶12, 276 Wis. 2d 107, 687 N.W.2d 50
(discussing   cross-references  as  contextual   and  structural
textual clues).
      5The original versions of these statutes were enacted at
the same time. §§ 22, 42, ch. 614, Laws of 1965.

                                               7
                                                                            No.    2018AP547.bh



towns       "may     enact       a    zoning       ordinance . . . that           applies    in

shorelands," but "[a] town zoning ordinance . . . may not impose

restrictions         or    requirements            in   shorelands      with      respect    to

matters            regulated           by      a        county      shoreland          zoning

ordinance . . . affecting the same shorelands."                            § 60.61(3r)(b),

(c);       see   also     Wis.       Stat.   § 60.62(5).          The   legislature         gave

primacy to county shoreland zoning ordinances in 1966.                                   § 22,

ch. 614, Laws of 1965.                   Therefore, a town's zoning power over

shorelands is limited; it may not be more restrictive than a

county shoreland zoning ordinance adopted pursuant to Wis. Stat.

§ 59.692.

       ¶66       Chapter 59 of the Wisconsin Statutes is dedicated to

counties.          Wisconsin Stat. § 59.692 governs, as its title says,

"zoning of shorelands on navigable waters."6                              Subsection (1c)

gives the basic requirement and its rationale.                            Each county must

"zone by ordinance all shorelands in its unincorporated area."

§ 59.692(1c).           The reason for this requirement is "[t]o effect

the purposes          of [Wis. Stat.            §] 281.31."         Id.        Consequently,
ordinances must "relate to the purposes in [§] 281.31(1)."                               Id.

       ¶67       While the municipal zoning powers described in Wis.

Stat. § 281.31 aim for voluntary uniformity, Wis. Stat. § 59.692

mandates a degree of uniformity for shorelands regulated by a

county       shoreland       zoning          ordinance——including          shorelands         in

towns.           Paragraph       (1d)(a)      provides     that    a    county      shoreland

       This language is another explicit tie to Wis. Stat.
       6

§ 281.31, whose title says it is about protecting "navigable
waters." Compare Wis. Stat. § 59.692 with § 281.31.

                                                   8
                                                                     No.    2018AP547.bh



zoning ordinance "may not regulate a matter more restrictively

than the matter is regulated by a shoreland zoning standard."

§ 59.692(1d)(a).          And a "shoreland zoning standard" is defined

as "a standard for ordinances enacted under this section that is

promulgated as a rule by the department."                     § 59.692(1)(c); see

also § 59.692(1)(a) (defining "department" as DNR).                          Thus, DNR

will    by    rule        specify      certain       matters——shoreland            zoning

standards——and       county      shoreland      zoning     ordinances      may    not     be

more restrictive than the specific standards adopted by rule.

       ¶68   However, paragraph (1d)(b) allows counties to adopt

shoreland zoning ordinances that regulate "a matter that is not

regulated     by     a     shoreland     zoning      standard."            Wis.     Stat.

§ 59.692(1d)(b).          Therefore, if the matter is not covered by one

of the statewide shoreland zoning standards adopted by rule, a

county retains power through a county shoreland zoning ordinance

to regulate it.

       ¶69   What,       then,   of   the    power    of    towns?      The       statute

tackles this question head-on in Wis. Stat. § 59.692(2)(b).                               In
my view, this provision is the dispositive statutory section

governing this case.

       ¶70   Wisconsin       Stat.     § 59.692(2)(b)        provides:            "If     an

existing     town        ordinance     relating       to    shorelands        is        more

restrictive than an ordinance later enacted under this section

affecting the same shorelands, it continues as a town ordinance

in all respects to the extent of the greater restrictions, but

not otherwise."          This provision means several things.                    First, a
"town ordinance relating to shorelands" that predates a later-
                                            9
                                                                               No.    2018AP547.bh



enacted       county        shoreland        zoning         ordinance         is,     with     one

exception,        no    longer     in     effect.           A   county      shoreland       zoning

ordinance         preempts     the      preexisting         town     ordinance        regulating

shorelands.         Second, the only exception to this rule is that the

more       restrictive       provisions       of      a    preexisting        town     ordinance

remain       in    effect.         Third,        by       necessary        implication,      more

restrictive         provisions          in   a        later-enacted          town      ordinance

"relating to shorelands" may not take effect.                                  Only the more

restrictive         provisions          of   preexisting             town    ordinances        are

grandfathered in.

       ¶71     These conclusions are dispositive in this case because

this section does not limit itself to town zoning ordinances; it

applies to any "town ordinance relating to shorelands."                                        The

plain       language        includes      ordinances            of   any     type,     including

subdivision ordinances.                 If there be any doubt on this point,

paragraph (2)(bg) settles the matter.                           It provides:         "A town may

enact a zoning ordinance affecting the same shorelands as an

ordinance          enacted        under      this         section,         subject      to     the
restrictions           in   ss.    60.61(3r)          and       60.62(5)."           Wis.    Stat.

§ 59.692(2)(bg).7              And      again,        Wis.       Stat.      §§ 60.61(3r)       and

60.62(5) authorize towns to enact zoning ordinances relating to

shorelands, except that they may not regulate more restrictively

on matters regulated by a county shoreland zoning ordinance.

This means that paragraph (2)(b) cannot be referring to town

zoning ordinances alone.                The language in (2)(bg) shows that the

       7   This paragraph was created by 2019 Wis. Act 145.

                                                 10
                                                                No.   2018AP547.bh



legislature knows how to specify zoning ordinances if it wants

to.    It plainly did not limit the restriction in (2)(b) to town

zoning ordinances.8

       ¶72     This    reading      is     further    reinforced        by      the

administrative code.          As noted above, Wis. Stat. § 281.31 and

Wis.       Stat.   § 59.692   do   not    stand   alone.      They    explicitly

reference standards to be adopted by rule.                   The relevant rule

provisions are found in Wis. Admin. Code ch. NR 115 (Jan. 2017).9

       ¶73     Wisconsin Admin. Code § NR 115.01 states the purpose

and    statutory      grounding    for   this   provision,    and    provides    in

relevant part:

       Section   281.31,  Stats.,  provides   that  shoreland
       subdivision and zoning regulations shall:     "further
       the maintenance of safe and healthful conditions;
       prevent and control water pollution; protect spawning
       grounds, fish and aquatic life; control building
       sites, placement of structure and land uses and
       reserve shore cover and natural beauty."       Section
       59.692, Stats., requires counties to effect the
       purposes of [§] 281.31, Stats., and to promote the
       public health, safety and general welfare by adopting
       zoning   regulations  for   the   protection  of   all
       shorelands in unincorporated areas that meet shoreland
       zoning standards promulgated by the department.    The
       purpose of this chapter is to establish minimum
       shoreland zoning standards for ordinances enacted
       under [§] 59.692, Stats., for the purposes specified
       in [§] 281.31 (1), Stats., and to limit the direct and

       State v. Quintana, 2008 WI 33, ¶32, 308 Wis. 2d 615, 748
       8

N.W.2d 447 ("When the legislature does not use words in a
restricted manner, the general terms should be interpreted
broadly to give effect to the legislature's intent.").

       All subsequent references to Wisconsin Administrative Code
       9

ch. NR 115 are to the January 2017 register date unless
otherwise indicated.

                                         11
                                                                     No.   2018AP547.bh


       cumulative impacts of shoreland development on water
       quality;   near−shore  aquatic,   wetland  and upland
       wildlife habitat; and natural scenic beauty.
§ NR   115.01    (emphasis     added).        The     broader   import       of   these

provisions is that they were written to mean something, to have

statewide effect.       And the very first sentence makes clear that

Wis.    Stat.    § 281.31,      including       its    specific       inclusion      of

ordinances adopted under Wis. Stat. § 59.692, is directed at

limitations      on     both     "shoreland          subdivision       and        zoning

regulations."       § NR 115.01
       ¶74   The specific shoreland zoning standards referenced in

Wis. Stat.      § 59.692 are delineated in              Wis. Admin. Code § NR

115.05.      They     cover    minimum    lot       sizes;   building       setbacks;

vegetation; filling, grading, lagooning, dredging, ditching, and

excavating;     impervious       surfaces;       height;       and    nonconforming

structures and uses.          § NR 115.05(1).         But the language of this

section contains a broad and preemptive flair:                       "The shoreland

zoning ordinance adopted by each county shall control use of

shorelands."     Id. (emphasis added).

       ¶75   Wisconsin Admin. Code            § NR 115.06 places additional
review duties on DNR to ensure any county shoreland zoning or

subdivision      ordinance      complies       with     Wis.    Stat.        § 59.692,

including by issuing a certificate of compliance and providing

advice and assistance to counties.               § NR 115.06(1), (2).             There

is simply no reason to think the legislature meant to require

county subdivision ordinances to comply with and go no further

than the county shoreland zoning ordinance, only to have them
superseded by a town subdivision ordinance.

                                         12
                                                                          No.   2018AP547.bh



       ¶76   The    statutes         and    administrative        rules   point      in    the

same direction:          a county shoreland zoning ordinance controls

where it speaks, and other county or town ordinances may not be

more restrictive——excepting a preexisting town ordinance's more

restrictive provisions.

       ¶77   Like the court of appeals, the majority relies on the

language in Wis. Stat. § 59.692(1d) that county shoreland zoning

ordinances "may not regulate a matter more restrictively than

the    matter      is   regulated           by    a   shoreland       zoning    standard."

§ 59.692(1d).           Since    a    town       subdivision     ordinance      is    not   a

county    shoreland      zoning       ordinance,        the    majority    reasons        that

this section does not limit town subdivision authority.                              I agree

that   the    Town's     ordinance          is    a   subdivision      ordinance.         But

§ 59.692(2)(b) does not concern itself with this distinction.

That provision limits the authority of a town to override the

provisions in a county shoreland zoning ordinance regardless of

whether the Town utilizes its zoning or subdivision authority.

That is the on-point statute that decides this case.
       ¶78   The practical effect of the majority's approach is to

read the shoreland zoning restrictions out of the statutes, at

least as applied to towns.                       If towns can do via subdivision

authority     exactly      the       same    things     that    the    state    says      they

cannot do, the state's legislative policy choice to limit the

power of towns and require some baseline uniformity in county

shoreland zoning ordinances over specific matters becomes a dead

letter.      That is an absurd result; this is not the best way to
read the governing law.                Section 59.692(2)(b), along with the
                                                 13
                                                                       No.    2018AP547.bh



associated provisions in Wis. Stat. §§ 281.31, 60.61 and 60.62,

and in Wis. Admin. Code § NR 115 demonstrate that reading is not

correct.



                                  C.    Application

       ¶79   In    this     case,      the    Town     of   Newbold's        subdivision

ordinance adopts a more restrictive riparian frontage width (225

feet) than that adopted in the county shoreland zoning ordinance

(100    feet).         Under   Wis.      Stat.       § 59.692(2)(b),         this    more

restrictive provision cannot have effect unless it was adopted

prior to the county shoreland zoning ordinance.                       Counsel for the

Town was asked at oral argument whether § 59.692(2)(b) applied,

and counsel said it did not.                 We have no other evidence in the

record that suggests the Town's more restrictive provision was

adopted      prior     to   the     county         shoreland   zoning         ordinance.

Therefore, the Town's more restrictive riparian frontage width

requirement       is   preempted       and        without   effect;     the     100-foot

riparian frontage width in the county shoreland zoning ordinance
controls.     As a consequence, the Town proceeded on an incorrect

theory of law when it denied Anderson's proposed land division

based on its preempted ordinance provision.

       ¶80   I would reverse the court of appeals on this basis and

respectfully dissent.

       ¶81   I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this dissent.




                                             14
    No.   2018AP547.bh




1